By Judge Marcus D. Williams
Defendant’s Motion to Reconsider is hereby denied for the same reasons stated in the April 21,1995, hearing.
Leave to amend pleadings shall be liberally granted pursuant to Virginia Supreme Court Rule 1:8. However, supplemental bills will not be allowed for the purpose of introducing a completely new case. Rosenberg v. Rosenberg, 210 Va. 44, 46-47 (1969). Complainant’s request for equitable distribution is not an attempt to introduce a completely new case. Rather, complainant is seeking the same relief initially prayed for in her bill of complaint. However, the basis for which she seeks relief has changed because of events occurring after she filed her Bill of Complaint.
Complainant’s prayer for equitable distribution in her initial bill of complaint was ancillary to her prayer for a divorce. Because of the Guam decree of divorce which occurred subsequent to the filing of the bill of complaint, Complainant sought to amend her bill of complaint to change the basis of her prayer for equitable distribution.
One of the purposes of a supplemental bill is to bring into the case “new events referring to, and supporting, or affecting rights and interests already mentioned, which have arisen subsequently to the filing of the original bill.’’ Rosenberg v. Rosenberg, 210 Va. 44, 48 (1969).
Since Complainant is merely changing the basis for the relief sought and is not attempting to introduce a new case, she should be permitted to amend her bill of complaint Therefore, the motion to reconsider is denied.